NO. 07-09-0025-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



FEBRUARY 11, 2009



______________________________





BRIAN GARZA,
(footnote: 1) APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 426TH DISTRICT COURT OF BELL COUNTY;



NO. 63,030; HONORABLE FANCY H. JEZEK, JUDGE



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

ABATEMENT AND REMAND

Following a plea of not guilty, Appellant, Brian Garza, was convicted by a jury of evading arrest with a motor vehicle, with an affirmative finding on use of a deadly weapon.  Punishment was assessed at seventeen years confinement.  The clerk’s record was filed on January 23, 2009.
(footnote: 2)  Upon reviewing the clerk’s record, it came to this Court’s attention that the 
Trial Court’s Certification of Defendant’s Right of Appeal
, appearing at page 72 of the Clerk’s Record, is not signed by Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.

Consequently, we abate this appeal and remand this cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a properly signed 
Trial Court’s Certification of Defendant’s Right of Appeal 
in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be included in a supplemental clerk’s record.  
See
 Tex. R. App. P. 34.5(c)(2).
  The trial court shall cause this supplemental clerk's record
 to be filed with the Clerk of this Court by March 30, 2009.
 This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the defective certification.  If a supplemental clerk’s record containing a proper certification is not filed in accordance with this order, this matter will be referred to the Court for dismissal.  
See 
Tex. R. App. P. 25.2(d). 

It is so ordered.

Per Curiam

Do not publish.

FOOTNOTES
1:While the Indictment in this cause names 
Bryan
 Garza as the defendant, the Judgment uses the name 
Brian
 Garza.  Although the indictment was not corrected in accordance with Art. 26.08 of the Texas Code of Criminal Procedure, we will accept the Judgment as correctly stating the name of the Appellant and the style of this cause will be as herein stated.


2:Although the cover page of the Clerk’s Record reflects the 27
th
 District Court of Bell County, all other court documents reflect the 426
th
 District Court of Bell County, which we accept as correct.